                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


RICHARD HUBBARD, III, et al.,                    )   CASE NO. 1:18 CV 2252
                                                 )
               Plaintiffs,                       )   JUDGE DAN AARON POLSTER
                                                 )
       vs.                                       )   MINUTES ORDER
                                                 )
CITY OF EUCLID, et al.,                          )
                                                 )
               Defendants.                       )


       On September 6, 2018, Plaintiffs Richard Hubbard, III and Yolimar Tirado, represented

by Attorney Christopher McNeal, filed this civil rights case against Defendant City of Euclid,

and Defendant Euclid Police Officers Michael Amiott, Matt Gilmer, and Kirk Pavkov in the

Cuyahoga County Common Pleas Court. The case arises from Plaintiffs’ stop and arrest by the

Defendant Officers on the morning of August 12, 2017. Doc #: 1-1. On September 28, 2018,

Defendants removed the case to federal court based on the Court’s original jurisdiction over the

federal claims, and the Court’s supplemental jurisdiction over the state law claims. Doc #: 1.

       After Defendants’ answers were filed, the Court issued a Case Management Conference

Scheduling Order on October 25, 2018, scheduling a Case Management Conference (CMC) on

December 13, 2018. Doc #: 5. The Scheduling Order required the counsel and parties “to attend

this [CMC] in person.” Id. at 1. The Scheduling Order also addressed the Planning Meeting

and the Report of the Planning Meeting.

       The agenda for the CMC is set forth by Local Rule 16.3(b)(2). Both federal and
       local civil rules require counsel of record and all unrepresented parties to confer
        with one another well in advance of the CMC in an effort to agree in good faith
        upon the items listed in the agenda, including a track assignment and discovery
        schedule. See Local Rule 16.3(b)(3); Fed. R. Civ. P. 26(f). This conference is
        called the “Planning Meeting.” The local and federal civil rules place
        responsibility for arranging the Planning Meeting jointly on the parties; however,
        to avoid confusion, the undersigned places the ultimate burden of arranging the
        Planning Meeting on counsel for Plaintiff(s).

Id. at 2. The Scheduling Order went on to discuss topics the parties must consider in preparing

for the CMC, e.g., the LR 16.3(b)(2) agenda items, e-discovery, a demand by Plaintiff “with a

written description and monetary breakdown of the damages claimed,” Defendant’s response

with a counteroffer – “all well before the CMC.” Id. at 2-3. The Scheduling Order attached a

form entitled “Report of the Parties’ Planning Meeting” with the following instructions.

        Counsel shall jointly report the results of the Planning Meeting to the Court by
        filling in the form and adding the information about the demand, the counteroffer
        and E-discovery (if applicable). After counsel sign the Report, Plaintiff’s counsel
        shall file the Report and fax a copy of it to Chambers . . . no later than 12:00 p.m.
        on 12/11/2018.

Id. at 3 (referring to id. at 16-18).

        On December 11, 2018, the City’s counsel Kelley A. Sweeney and the Individual

Defendants’ counsel Amily A. Imbrogno filed a document entitled “Defendants’ Proposed

Report of Parties Planning Meeting Under Fed. R. Civ. P. 26(f) and Local Rule 16.3(b)”

(Report). Doc #: 9. Notably missing from the Report was Attorney McNeal’s attendance at the

Planning Meeting. Id. Consequently, the Court contacted defense counsel due to the apparent

deficiency in the Report, i.e., the lack of Attorney McNeal’s participation in the Planning

Meeting. Defense counsel responded that despite multiple attempts to contact Attorney McNeal

via email and telephone, he failed to respond. 12/12/2018 Non-Document Order. The Court

then emailed all counsel extending the deadline to 12:00 noon on December 12, 2018 to file a


                                                 -2-
complete Report. Id.

       On December 12, 2018, the Court issued a non-document order reflecting what had

occurred and noting that, as of 3:06 p.m. that day, Attorney McNeal had not responded to

Defense counsel or the Court. Consequently, the Court ordered Plaintiffs and Attorney McNeal

to appear at the December 13 CMC “with a written explanation as to why he had failed to

respond or otherwise participate in this litigation,” concluding “Failure to appear will result in a

dismissal with prejudice.” Id.

       On December 13, 2018, the following persons appeared for the 9:00 a.m. CMC:

Individual Defendants Amiott, Gilmer and Pavkov with their counsel James A. Climer, and

Defendant City of Euclid representative Kelley Sweeney and her counsel, Amily Imbrogno. The

Court, Defense counsel and clients waited until 9:45 a.m. for Plaintiffs and Attorney McNeal to

arrive. They did not. Accordingly, the Court advised Defendants and their counsel that it would

dismiss the case with prejudice.

       At approximately 2:00 p.m. that same day, Attorney McNeal contacted the Court and

spoke with a member of the Court’s staff. Attorney McNeal stated that he had not received the

earlier emails regarding the CMC and was on his way to the courthouse to speak with Judge

Polster. Attorney McNeal and his paralegal arrived at Judge Polster’s chambers at around

3:30 p.m. Judge Polster spoke briefly with them regarding their absence from the CMC earlier.

Judge Polster informed Attorney McNeal that the Court was going to schedule an evidentiary

hearing regarding Attorney McNeal’s conduct. The Court then called counsel for the Individual

Defendants, Amily Imbrogno, to schedule the hearing. During the teleconference, the Court

advised the parties that, should the Court decide not to dismiss the case, it will order Attorney


                                                 -3-
McNeal to pay all costs of the parties and lawyers of attending the CMC. The hearing is

scheduled for December 19, 2018 at 9:00 a.m. in Courtroom 18B. All clients must attend the

hearing. Attorney McNeal is hereby ORDERED to contact counsel for the City of Euclid and

the Individual Defendants prior to this hearing to complete the planning report as required by the

Court’s CMC Order. The parties should be prepared to conduct the CMC after the evidentiary

hearing should the Court decide not to dismiss this case.

       IT IS SO ORDERED.

                                              /s/ Dan A. Polster December 13, 2018
                                             Dan Aaron Polster
                                             United States District Judge




                                                -4-
